Case 6:21-cv-00366-ADA Document 1-32 Filed 04/15/21 Page 1 of 7




             Exhibit 26
                   Case 6:21-cv-00366-ADA Document 1-32 Filed 04/15/21 Page 2 of 7




                                    3GPP TS 29.228 V6.17.0 (2010-12)
                                                                                                                               Technical Specification



                                3rd Generation Partnership Project;
       Technical Specification Group Core Network and Terminals;
              IP Multimedia (IM) Subsystem Cx and Dx interfaces;
                            Signalling flows and message contents
                                                       (Release 6)




                                              R

  GLOBAL SYSTEM FOR
MOBILE COMMUNICATIONS




The present document has been developed within the 3rd Generation Partnership Project (3GPP TM) and may be further elaborated for the purposes of 3GPP.
The present document has not been subject to any approval process by the 3GPP Organizational Partners and shall not be implemented.
This Specification is provided for future development work within 3GPP only. The Organizational Partners accept no liability for any use of this Specification.
Specifications and reports for implementation of the 3GPP TM system should be obtained via the 3GPP Organizational Partners’ Publications Offices.
            Case 6:21-cv-00366-ADA Document 1-32 Filed 04/15/21 Page 3 of 7

Release 6                                                   14                        3GPP TS 29.228 V6.17.0 (2010-12)


                  Table 6.1.2.2: S-CSCF registration/deregistration notification response

 Information       Mapping to       Cat.                                    Description
element name        Diameter
                      AVP
 Private User      User-Name         C     Private Identity.
   Identity /
    Private                                It shall be present if it is available when the HSS sends the response.
    Service
    Identity                               It may be absent in the following error case: when the Server-Assignment-
                                           Type of the request is UNREGISTERED_USER and the received Public
 (See 7.3 and                              Identity is not known by the HSS.
     7.3a)
 Registration     Result-Code /      M     Result of registration.
    result        Experimental-            Result-Code AVP shall be used for errors defined in the Diameter Base
  (See 7.6)          Result                Protocol.
                                           Experimental-Result AVP shall be used for Cx/Dx errors. This is a
                                           grouped AVP which contains the 3GPP Vendor ID in the Vendor-Id AVP,
                                           and the error code in the Experimental-Result-Code AVP.
 User Profile       User-Data        C     Relevant user profile.
  (See 7.7)                                It shall be present when Server-Assignment-Type in the request is equal to
                                           NO_ASSIGNMENT, REGISTRATION, RE_REGISTRATION or
                                           UNREGISTERED_USER according to the rules defined in section 6.6.
                                           If the S-CSCF receives more data than it is prepared to accept, it shall
                                           perform the de-registration of the Private Identity with Server-Assignment-
                                           Type set to DEREGISTRATION_TOO_MUCH_DATA and send back a
                                           SIP 3xx or 480 (Temporarily Unavailable) response, which shall trigger
                                           the selection of a new S-CSCF by the I-CSCF, as specified in 3GPP TS
                                           24.229 [8].
   Charging         Charging-        C     Addresses of the charging functions.
 Information       Information             It shall be present when the User-Data AVP is sent to the S-CSCF.
  (See 7.12)
                                           When this parameter is included, either the Primary-Charging-Collection-
                                           Function-Name AVP or the Primary-Event-Charging-Function-Name
                                           AVP shall be included. All other elements shall be included if they are
                                           available.
  Associated       Associated-       O     This AVP contains all Private Identities, which belong to the same IMS
   Private          Identities             subscription as the Private Identity or Public Identity received in the SAR
  Identities                               command.
                                           If the IMS subscription contains only single Private Identity this AVP shall
                                           not be present.



6.1.2.1           Detailed behaviour
On registering/deregistering a Public Identity the S-CSCF shall inform the HSS. The same procedure is used by the S-
CSCF to get the user information which contains the user profile and the charging information. The relevant user profile
downloaded is described in more detailed in sections 6.5.1 and 6.6. The Public-Identity AVP and User-Data AVPs in
this command pair shall contain only one type of identities i.e. either only Public User Identities, or only Public Service
Identities. The HSS holds information about the state of registration of all the identities related to an IMS Subscription.
The S-CSCF uses this procedure to update such states. For Shared Public User Identities, the S-CSCF shall initiate this
procedure towards the HSS for each Private User Identity undergoing a Registration or Deregistration related to the
Shared Public User Identity. For implicitly registered identities, the rules defined in Section 6.5.1 shall apply. The HSS
shall, in the following order (in case of an error in any of the steps the HSS shall stop processing and return the
corresponding error code, see 3GPP TS 29.229 [5]):

   1. Check that the Public Identity and Private Identity exist in the HSS. If not Experimental-Result-Code shall be set
      to DIAMETER_ERROR_USER_UNKNOWN.




                                                          3GPP
                Case 6:21-cv-00366-ADA Document 1-32 Filed 04/15/21 Page 4 of 7

Release 6                                                       15                          3GPP TS 29.228 V6.17.0 (2010-12)


   2. The HSS may check whether the Private and Public Identities received in the request are associated in the HSS.
      If not Experimental-Result-Code shall be set to DIAMETER_ERROR_IDENTITIES_DONT_MATCH.

   3. If more than one Public-Identity AVP is present and the Server-Assignment-Type is one of the values defined in
      Table 6.1.2.1 as applying for only one identity, then the Result Code shall be set to
      DIAMETER_AVP_OCCURS_TOO_MANY_TIMES and no user information shall be returned.

   4. If the identity in the request is a Public Service Identity, then check if the PSI Activation State for that identity is
      active. If not, then the response shall contain Experimental-Result-Code set to
      DIAMETER_ERROR_USER_UNKNOWN.

   5. Check the Server Assignment Type value received in the request:

      -     If it indicates REGISTRATION or RE_REGISTRATION, the HSS shall download the relevant user
            information. If the Public User Identity’s authentication pending flag which is specific for the Private User
            Identity is set, the HSS shall clear it. The Result-Code shall be set to DIAMETER_SUCCESS and the HSS
            shall set the registration state of the Public User Identity as registered (if not already registered). If there are
            multiple Private User Identities, which belong to the served IMS subscription the Associated-Identities AVP
            should be added to the answer message and it shall contain all Private User Identities associated to the IMS
            subscription.

      -     If it indicates UNREGISTERED_USER, the HSS shall store the S-CSCF name, set the registration state of
            the Public Identity as unregistered, i.e. registered as a consequence of a terminating call and download the
            relevant user information. If there are multiple Private User Identities associated to the Public User Identity
            in the HSS, the HSS shall arbitrarily select one of the Private User Identities and put it into the response
            message. The Result-Code shall be set to DIAMETER_SUCCESS. If there are multiple Private User
            Identities, which belong to the served IMS subscription the Associated-Identities AVP should be added to the
            answer message and it shall contain all Private User Identities associated to the IMS subscription.

            If the HSS sends a Wildcarded PSI in the response, the S-CSCF may do the wildcard matching using the
            wildcarded PSI received in this first Server-Assignment-Answer and omit the Server-Assignment-Request
            for subsequent requests matching the same Wildcarded PSI.

      -     If it indicates TIMEOUT_DEREGISTRATION, USER_DEREGISTRATION,
            DEREGISTRATION_TOO_MUCH_DATA or ADMINISTRATIVE_DEREGISTRATION, the HSS shall
            check the registration state for all the Public Identities in the request. If the request did not contain Public
            Identities the HSS shall check the registration state of the Public Identities associated with the Private
            Identity identified in the request. For each Public Identity;-

            -    if the registration state of the Public User Identity is Registered, the HSS shall check if the Public User
                 Identity is currently registered with one or more Private User Identities.

                 -   If the Public User Identity is currently registered with only one Private User Identity, the HSS shall set
                     the registration state of the Public User Identity to Not Registered and clear the S-CSCF name
                     associated with the Public User Identity.

                 -   If the Public User Identity is currently registered with more than one Private User Identity, the HSS
                     shall keep the registration state of the Public User Identity as Registered and retain the S-CSCF name
                     associated with the Public User Identity.

            -    if the registration state of the Public Identity is Unregistered, the HSS shall set the registration state of the
                 Public Identity to Not Registered and clear the S-CSCF name associated with the Public Identity.

            The Result-Code shall be set to DIAMETER_SUCCESS

      -     If it indicates TIMEOUT_DEREGISTRATION_STORE_SERVER_NAME or
            USER_DEREGISTRATION_STORE_SERVER_NAME the HSS decides whether to keep the S-CSCF
            name associated to the Private User Identity stored or not for all the Public User Identities that the S-CSCF
            indicated in the request. If no Public User Identity is present in the request, the Private User Identity shall be
            present.

            -    If the HSS decides to keep the S-CSCF name stored the HSS shall keep the S-CSCF name stored for all
                 the Public User Identities associated to the Private User Identity. The Result-Code shall be set to
                 DIAMETER_SUCCESS.




                                                               3GPP
            Case 6:21-cv-00366-ADA Document 1-32 Filed 04/15/21 Page 5 of 7

Release 6                                                    26                         3GPP TS 29.228 V6.17.0 (2010-12)


6.5.1.1           Registration
The notification of a registration of a Public User Identity implies the registration of the corresponding implicitly
registered Public User Identity set. The user information downloaded in the response contains the Public User Identities
of the implicitly registered Public User Identity set with the associated service profiles. This allows the S-CSCF to
know which Public User Identities belong to the implicitly registered Public User Identity set. The S-CSCF shall take
from the set of implicitly registered Public User Identities the first identity which is not barred, and use this as the
default Public User Identity.

6.5.1.2           De-registration
The de-registration of a Public User Identity implies the de-registration of the corresponding implicitly registered Public
User Identity set, both in the HSS and in the S-CSCF. The S-CSCF shall include in the request a single Public User
Identity to deregister all the Public User Identities that belong to the corresponding implicitly registered Public User
Identity set.

The de-registration of a Private User Identity implies the de-registration of all the corresponding Public User Identities,
both in the HSS and in the S-CSCF.

6.5.1.3           Authentication
Setting the authentication pending flag for a Public User Identity implies setting the authentication pending flag for each
corresponding implicitly registered Public User Identity in the HSS.

6.5.1.4           Downloading the user profile
If the S-CSCF requests to download a user profile from HSS, the user profile in the response shall contain the Public
User Identities of the corresponding implicitly registered Public User Identity set with the associated service profiles.

6.5.1.5           Initiation of a session to a non-registered user
The change of a Public User Identity to the Unregistered state due to the initiation of a session to a Public Identity that
was in Not Registered state and the opposite change from Unregistered state to Not Registered state implies the same
change for all the Public User Identities in the same Implicit Registration Set.


6.5.2         HSS initiated procedures

6.5.2.1           Update of User Profile
A request sent by the HSS to update the user profile shall include only the Public User Identities of the implicitly
registered Public User Identity set, with the associated service profiles (even if not updated). If other Public User
Identities not associated with the implicitly registered Public User Identity set are affected, they shall be downloaded in
separate commands.

This procedure shall be used by the HSS to add a newly provisioned or Not Registered Public User Identity or Identities
to an existing implicitly registered Public User Identity set that is in the state Registered or Unregistered. The added
Public User Identity gets the registration state of the set it is added to.

The HSS shall use this procedure if a Public User Identity or Identities are removed from the implicitly registered
Public User Identity set that is in a state Registered or Unregistered. In practise, this is done by sending a PPR for the
set without the removed identities. The S-CSCF shall remove all information stored in the S-CSCF for the removed
identities.

The HSS shall not use this procedure if there is no Public User Identities left in the implicitly registered Public User
Identity set after the removal. In that case HSS shall use the RTR command instead.

The HSS shall not use this procedure to change the default Public User Identity of the implicitly registered Public User
Identity set that is in a state Registered. In that case the HSS shall use the RTR command to de-register the Public User
Identity set.




                                                           3GPP
             Case 6:21-cv-00366-ADA Document 1-32 Filed 04/15/21 Page 6 of 7

Release 6                                                             40                                     3GPP TS 29.228 V6.17.0 (2010-12)




Annex B (informative):
User profile UML model
The purpose of this UML model is to define in an abstract level the structure of the user profile downloaded over the Cx
interface and describe the purpose of the different information classes included in the user profile.



B.1              General description
The following picture gives an outline of the UML model of the user profile, which is downloaded from HSS to S-
CSCF:


                                                              IMS Subscription


                                                                  Private ID




                                                                           1...n


                                                               Service Profile




                                                   Figure B.1.1: User Profile

IMS Subscription class contains as a parameter the private user identity of the user in NAI format.

Each instance of the IMS Subscription class contains one or several instances of the class Service Profile.



B.2              Service profile
The following picture gives an outline of the UML model of the Service Profile class:


                                                                 Service Profile




                                                      0...1
                       1...n           Core Network Service                                       0...n                            0...n
                                           Authorization
         Public Identification                                                     Initial Filter Criteria             Shared iFC Set
                                     Subscribed Media
                                     Profile Id: Integer
                                                                                                                       Identifier: Integer




                                                Figure B.2.1: Service Profile

Each instance of the Service Profile class consists of one or several instances of the class Public Identification. Public
Identification class contains the Public Identities associated with that service profile. The information in the Core




                                                                    3GPP
            Case 6:21-cv-00366-ADA Document 1-32 Filed 04/15/21 Page 7 of 7

Release 6                                                               41                              3GPP TS 29.228 V6.17.0 (2010-12)


Network Service Authorization, Initial Filter Criteria, and Shared iFC Set classes apply to all Public Identification
instances, which are included in one Service profile class.

Each instance of the Service Profile class contains zero or one instance of the class Core Network Service
Authorization. If no instance of the class Core Network Service Authorization is present, no filtering related to
subscribed media applies in S-CSCF.

Each instance of the class Service Profile contains zero or several instances of the class Initial Filter Criteria.

Each instance of the class Service Profile contains zero or more instances of the class Shared iFC Set. A Shared iFC Set
points to a set of Initial Filter Criteria locally administered and stored at the S-CSCF. Shared iFC Sets may be shared by
several Service Profiles.


B.2.1         Public Identification
The following picture gives an outline of the UML model of Public Identification class:

                                                             Public Identification



                                                        BarringIndication: Boolean
                                                        IdentityType: enumerated
                                                        WildcardedPSI: anyURI




                                          SIP URL Identity                           Tel URL Identity


                                              SIP URL                                    tel URL




                                         Figure B.2.1.1: Public Identification

Public Identification class can contain either SIP URL Identity, i.e. SIP URL, or Tel URL Identity class, i.e. tel URL.

The attribute BarringIndication is of type Boolean. If it is absent, or if it is present and set to FALSE, the S-CSCF shall
not restrict the use of that public user identity in any IMS communications. If it is present and set to TRUE, the S-
CSCF shall prevent that public identity from being used in any IMS communication except registrations and re-
registrations, as specified in 3GPP TS 24.229 [8].

The attribute IdentityType indicates if the identity is a Public User Identity, a distinct Public Service Identity or a Public
Service Identity matching a Wildcarded Public Service Identity. If the identity type is not present, it is assumed to be
Public User Identity.

The attribute WildcardedPSI shall be present and contain the Wildcarded Public Service Identity that matched the
Public Service Identity if the identity is a Public Service Identity matching a Wildcarded Public Service Identity. This
Wildcarded Public Service identity shall be sent as stored in the HSS, that is including the delimiter described in 3GPP
TS 23.003 [17].


B.2.2         Initial Filter Criteria
The following picture gives an outline of the UML model of Initial Filter Criteria class:




                                                                     3GPP
